Citation Nr: 9912448	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a July 1997 rating decision, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for multiple sclerosis.  In a March 1998 rating decision, the 
RO denied entitlement to TDIU. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Recent medical records indicate that the veteran's 
multiple sclerosis is in remission and without significant 
residuals, with his peripheral neuropathy secondary to a 
nonservice-connected disability.

3.  The veteran's multiple sclerosis is currently evaluated 
as 30 percent disabling; his only other service-connected 
disability, loss of use of both lower extremities due to 
multiple sclerosis, is noncompensable (zero percent).

4.  The veteran completed a twelfth grade education, last 
worked full-time in 1973, and last worked part-time in 1997.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining some form of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple sclerosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8018 (1998).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Increased evaluation for multiple sclerosis

In a March 1973 rating decision, the RO granted service 
connection for multiple sclerosis in light of medical records 
showing a demyelinating disease of the central nervous 
system.  A 30 percent evaluation was assigned, effective 
January 1973.  The veteran's combined evaluation, reflecting 
multiple symptoms resulting from multiple sclerosis, was 
increased to 50 percent, effective June 1973, in an August 
1973 rating decision following a July 1973 VA examination 
reflecting increased disability.  Separate evaluations were 
assigned for incomplete paralysis of the left lower extremity 
and incomplete paralysis of the right lower extremity, both 
evaluated as 20 percent disabling; moderate renal frequency, 
evaluated as 10 percent disabling; and slight bilateral 
facial hypalgesia and hypesthesia, evaluated as 
noncompensably (zero percent) disabling.  

In an October 1974 rating decision, the RO assigned a 100 
percent evaluation for multiple sclerosis, effective July 
1974, in light of medical evidence indicating that use of 
wheelchair was recommended.  In a February 1975 rating 
decision, the RO subdivided the veteran's evaluation for 
multiple sclerosis into a 100 percent evaluation for loss of 
use of both lower extremities due to multiple sclerosis and 
an 80 percent evaluation for other residuals of multiple 
sclerosis, effective October 1974.  However, following an 
August 1982 VA examination showing normal range of motion of 
the joints and normal strength in the extremities, the RO 
reduced the veteran's disability evaluation for multiple 
sclerosis to 30 percent in an October 1982 rating decision, 
effective January 1983.  The 30 percent evaluation was 
confirmed in Board decisions issued in June 1984, October 
1986, and October 1988, and this evaluation is again at issue 
in this appeal. 

VA hospital and outpatient treatment records, dated from 
August 1996 to May 1997, show treatment for peripheral 
neuropathy.  An August 1996 magnetic resonance imaging (MRI) 
study of the brain was essentially negative, with mild 
superficial supratentorial cerebral atrophy present.  There 
was no evidence of significant structural abnormality or 
signal abnormality within the brain parenchyma, or of primary 
demyelinating disease.  A computerized tomography (CT) scan 
of the head, also from August 1996, was negative.  A November 
1996 record indicates that the veteran was treated for severe 
left peripheral neuropathy and moderate bilateral tibial 
neuropathy and right peroneal peripheral neuropathy; the 
examiner noted that electromyograph (EMG) findings were 
consistent with diabetic amyotrophy and polyneuropathy.  The 
veteran complained of headaches in March 1997, but his 
examiner noted that he did not believe that multiple 
sclerosis "explains his headaches."  A May 1997 VA 
treatment record indicates that the diagnosis of multiple 
sclerosis was questionable and that the veteran's peripheral 
neuropathy was secondary to diabetes mellitus.  

The veteran underwent a VA neurological examination in June 
1997 in connection with his claim for increase.  The examiner 
indicated that she had reviewed the veteran's medical 
records.  Subjectively, the veteran complained of 
intermittent tingling and numbness in the lower extremities 
for 30 years, intermittent blurred vision, headaches, urinary 
urgency and voiding symptoms, and low back pain.  A sensory 
examination revealed a decrease to pinprick and light touch 
in the upper and lower extremities in a stocking-glove 
distribution.  The veteran was unable to do heel and toe 
walking, and he seemed unstable on tandem walking.  There was 
also decreased vibration sense and position sense distally in 
both lower extremities below the knees.  The examiner noted 
that the veteran's headaches were better classified as muscle 
tension headaches, and she found no evidence of any movement 
disorders.  Also, she reviewed the veteran's recent 
radiological reports and noted that the veteran's EMG 
findings were consistent with diabetic amyotrophy and 
polyneuropathy.

The VA examiner rendered a diagnosis of clinical evidence of 
relapsing limiting multiple sclerosis but noted that this was 
"in complete remission," with a nonfocal neurological 
examination and no evidence of multiple sclerosis or a 
related deficit upon examination.  The examiner further 
pointed out that it was unusual, although not "unheard of," 
for an individual with definite multiple sclerosis to have 
completely negative MRI and spinal fluid studies.  Also, the 
examiner rendered a diagnosis of peripheral neuropathy, with 
significant sensory symptoms in the lower extremities leading 
to sensory ataxia, and she noted that the veteran was more 
affected by moderate peripheral neuropathy than by his 
underlying multiple sclerosis.  In conclusion, the examiner 
found that, even though the veteran had a clinically definite 
history and a diagnosis of multiple sclerosis, he had no 
significant residuals of multiple sclerosis.  The examiner 
noted that the veteran had significant sensory symptoms in 
the lower extremities but found that such symptoms "could be 
attributed more to his significant peripheral neuropathy 
related to the diagnosis of diabetes mellitus."

Additionally, a June 1997 VA visual examination revealed 
cataracts.  The examiner found no eye problems, such as optic 
neuritis or diplopia, associated with the veteran's multiple 
sclerosis.

During his August 1997 RO hearing and his October 1998 VA 
Travel Board hearing before the undersigned Board member, the 
veteran asserted that the disability of his legs, with 
symptoms including numbness and tingling, resulted from 
multiple sclerosis and that this disability prevented him 
from maintaining employment.  The veteran questioned the 
evaluation of his multiple sclerosis, especially because he 
understood, in essence, that it was a permanent and totally 
disabling condition.  The veteran testified that he had built 
a wheelchair home, only to lose it after his total disability 
rating was reduced.  The veteran's wife also presented 
testimony at both hearings and the veteran's daughter 
testified before the Board as to help she provided for the 
family.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The RO has evaluated the veteran's multiple sclerosis at the 
30 percent rate, the minimum evaluation available under 38 
C.F.R. § 4.124a, Diagnostic Code 8018 (1998).  Since this 
disability has been evaluated at or above the 30 percent rate 
since 1973, it is protected from reduction.  See 38 C.F.R. 
§ 3.951(b) (1998) (a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years will not be reduced absent a showing that such rating 
was based upon fraud).  Under 38 C.F.R. § 4.124a (1998), 
multiple sclerosis, and its residuals, may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Factors for 
consideration include psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, and visceral manifestations.  With partial loss of 
use of one or more extremities from neurological lesions, 
evaluations by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves are warranted.  

In this case, the recent medical evidence confirms that the 
veteran suffers from peripheral neuropathy, with significant 
sensory symptoms in the lower extremities.  The Board also 
notes that, under 38 C.F.R. § 4.124a (1998), the schedular 
criteria for evaluating diseases of the cranial and 
peripheral nerves allow for higher evaluations for either 
incomplete or complete paralysis of certain nerves.  For 
example, under Diagnostic Code 8520, a 40 percent evaluation 
is warranted for moderately severe incomplete paralysis of 
the sciatic nerve, whereas a 60 percent evaluation is 
warranted for severe incomplete paralysis, with marked 
muscular atrophy, and an 80 percent evaluation is in order 
for complete paralysis of the nerve.  

The veteran's November 1996 EMG report, however, and the June 
1997 VA examination report indicate that his peripheral 
neuropathy is secondary to his nonservice-connected diabetes 
mellitus, rather than his multiple sclerosis.  The VA 
examiner who conducted the June 1997 VA neurological 
examination concluded that the veteran's multiple sclerosis 
was "in complete remission," with no evidence of any 
movement disorders and no other residuals.  Although the 
veteran has asserted that this examination was inadequate, 
the examiner indicated that she had extensively reviewed the 
veteran's prior medical records and cited to specific 
previous records in the examination report, including recent 
diagnostic testing.  This examiner also classified the 
veteran's reported headaches as muscle tension headaches, and 
a VA visual examination from the same date revealed no eye 
problems related to the veteran's multiple sclerosis.  The 
examinations appear adequate for rating purposes under the 
circumstances.  

In short, the Board has considered the symptoms listed in 38 
C.F.R. § 4.124a (1998) in determining whether an evaluation 
in excess of 30 percent is warranted for the veteran's 
multiple sclerosis.  However, in the absence of current 
medical evidence of symptomatology resulting from this 
disorder, the Board finds no basis for a higher evaluation.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for this benefit.  The Board has considered 
the doctrine of reasonable doubt in this case.  Because the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application in the instant case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  Absent factors indicative of an unusual 
disability picture, consideration of an extra-schedular 
rating as outlined in 38 C.F.R. § 3.321(b)(1) (1998) is 
unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to TDIU

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1998).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1998).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).  In exceptional cases, an extra-schedular rating may 
be assigned on the basis of a showing of unemployability 
alone.  See 38 C.F.R. § 4.16(b) (1998).  

In this case, the veteran's service-connected disabilities 
consist of multiple sclerosis, currently evaluated as 30 
percent disabling; and loss of use of both lower extremities 
due to multiple sclerosis (noted by the RO to not be shown 
currently), evaluated as zero percent disabling.  Thus, the 
30 percent rating also represented the combined evaluation 
for these disabilities.  See 38 C.F.R. § 4.25 (1998).

The veteran's November 1997 application indicates that he 
completed four years of high school education and reported 
last working full-time in June 1973.  During his October 1998 
VA Travel Board hearing, he reported part-time work from 1995 
to 1997 at an automobile parts shop, but he noted that he 
left that job because of concerns about safety resulting from 
his disability of the legs.  He also noted that he was in 
receipt of Social Security Administration benefits, but he 
had not been examined by that agency since 1995, well before 
his current claim arose.  The veteran's November 1997 
application also reflects that he had no subsequent education 
or training.  

Following his VA Travel Board hearing, the veteran submitted 
a letter from James E. Dolan, M.D., in support of his claim, 
as well as a copy of a 1981 disability determination by 
Robert W. Merrill, M.D.  Dr. Dolan indicated that the veteran 
was "totally disabled" for much of the time between 1969 
and 1993.  However, Dr. Dolan also noted that he had not 
treated the veteran since 1993.  Dr. Merrill concluded at the 
time that the veteran had a severe speech impediment, severe 
difficulty in the dark and lacked hand coordination.  The 
veteran has submitted no contemporaneous medical or 
employment records supporting his contentions, and, as 
indicated above, the veteran's June 1997 VA neurological 
examination report contains no opinion to the effect that his 
service-connected disabilities preclude him from obtaining or 
retaining some form of substantially gainful employment.  

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  The Board appreciates the veteran's 
difficulties in seeking employment and his concern for his 
safety due to disability of the legs during his recent part-
time employment.  The Board also appreciates the veteran's 
apparent frustration with a reduced evaluation for multiple 
sclerosis after the disability had been rated totally 
disabling.  

Currently, however, the medical evidence shows that the 
veteran's peripheral neuropathy in the lower extremities is 
not due to the service-connected multiple sclerosis despite 
the presence of essentially totally disabling symptoms from 
multiple sclerosis in the past.  The veteran is unable as a 
layperson to provide competent testimony as to the cause of 
his symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's total rating was not protected.  See 
38 C.F.R. § 3.951(b).  In the absence of current medical 
evidence of residuals of multiple sclerosis, the disability 
would not reasonably be productive of unemployability.  VA is 
not free to ignore the medical evidence, however unusual the 
veteran's case of multiple sclerosis in remission may be.  

Further, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that his service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  Since the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 1991).  The 
veteran is, of course, free to reopen his claim for increase 
at any time, particularly if he has medical evidence that 
this service-connected disease is no longer in remission.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis is denied.

Entitlement to TDIU is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 


